                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

PRINCOLA SHIELDS Estate of, by Debra                )
Shields as Personal Representative, et al.          )
                                                    )
                             Plaintiffs,            )
                                                    )
                        v.                          )      No. 1:16-cv-02148-SEB-MJD
                                                    )
BRUCE LEMMON, Commissioner, et al.                  )
                                                    )
                             Defendants.            )

          ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT

       Plaintiffs in this cause, The Estate of Princola Shields (“the Estate”) and Princola’s

mother, Debra Shields, filed suit against the Indiana Department of Corrections

(“IDOC”) and Corizon Health, Inc. (“Corizon”) as well as various custodial and medical

staff members, asserting claims under 42 U.S.C. § 1983 1 in connection with Princola’s

tragic death by suicide on September 21, 2015, at the age of nineteen, while incarcerated

in the Indiana Women’s Prison (“IWP”). Now before the Court are the Motions for

Summary Judgment filed by Defendants IDOC, Sonya Johnson, Jessica Jonas, Danielle

Katterhenry, Bruce Lemmon, 2 Deja Lewis, Keith Ray, Bonnie Russell, Renee Todd,


1
  Plaintiffs’ state law claims—including their medical malpractice, wrongful death, and
negligence claims—were all dismissed without prejudice on August 31, 2018. See Dkt. 198.
Also, by failing to respond to the IDOC Defendants’ arguments in its responsive briefing,
Plaintiff has abandoned the following claims: (1) all privileges and immunities claims; (2) Debra
Shields’s independent Fourteenth Amendment claim; (3) conspiracy claims; and (4) Fourth
Amendment claim. The IDOC Defendants’ Motion for Summary Judgment is GRANTED as to
these claims.
2
  It is clear that Bruce Lemmon was named in this lawsuit solely in his role as Commissioner of
IDOC. We note that Robert E. Carter Jr. is the current Commissioner, appointed on January 17,
2017. In any event, Plaintiff has not put forth any argument that would support liability against
                                                1
David Walker, Michael Wilkerson, Nicole Wilson, and Rebecca Witter (collectively, “the

IDOC Defendants”) [Dkt. 202] and Defendants Corizon, William J. Barnett, Vickie

Burdine, Jana Cuffel, Debbie Durham, Talitha Moschell German, Keisha Hamer-Harris,

Pamela Kirkwood, Julie Murphy, Daniel Prober, James Sackett, Shonda T. Simon, and

Patricia Waltman (collectively, “the Medical Defendants”) [Dkt. 204], as well as the

Cross Motion for Summary Judgment filed by Plaintiffs [Dkt. 224]. For the reasons

detailed below, we GRANT IN PART and DENY IN PART the IDOC Defendants’ and

the Medical Defendants’ Motions and DENY Plaintiffs’ Motion. 3

                                     Factual Background 4

Princola’s Mental Health History Prior to Her Incarceration at the IWP

       Princola’s encounters with the criminal justice system that ultimately resulted in

her incarceration at the IWP began on July 22, 2014, when she was charged in Johnson

County, Indiana, with shoplifting. When she subsequently failed to appear for her



the Commissioner in his official capacity. Accordingly, we GRANT the IDOC Defendants’
Motion for Summary Judgment as to the Commissioner.
3
  On December 21, 2018, the Medical Defendants filed a Motion for Leave to File a Sur-reply in
Opposition to Plaintiff’s Cross-Motion for Summary Judgment [Dkt. 240] in order to address
new evidence raised in Plaintiff’s reply. We GRANT this motion. Plaintiff’s Motion to Strike
Medical Defendants’ Proposed Surreply Brief [Dkt. 243] is therefore DENIED.
4
  We note that Plaintiff’s statement of facts and briefing are replete with incomplete,
incomprehensible, and, in some cases, plainly incorrect citations to the record. A few of the
many examples include: Dkt. 216 at 46 “(Pl. Des. 10, Cuffel Depo. p. ___ ¶¶ ___)”; Dkt. 220 at
44 “(Pl. Statement of Facts, p. 43 [check])”; Dkt. 220 at 44 “(Pl. Statement of Facts, p. 45
[check])”; Dkt. 220 at 44 “(Pl. Statement of Facts, p. ___).” We remind Plaintiff that, pursuant
to Local Rule 56-1(h), “[t]he court has no duty to search or consider any part of the record not
specifically cited in the manner described in subdivision (e),” which, in turn, provides that a
party must “support each fact the party asserts in a brief with a citation to a discovery response, a
deposition, an affidavit, or other admissible evidence.” Local Rule 56-1(e). Accordingly, where
we have been unable to verify particular facts cited by Plaintiff due to incorrect or missing
citations, we have disregarded those facts.
                                                  2
scheduled court date, a warrant was issued for her arrest. On January 8, 2015, Princola

was arrested on that warrant and incarcerated in the Johnson County Jail. The next day,

on January 9, 2015, Princola told a corrections officer that she was going to kill herself

and asked for a doctor and for medication. She was placed on suicide watch, a fact that

was noted in her records and made a part of her file. On March 9, 2015, Princola again

asked to see a mental health doctor. On March 11, 2015, she was diagnosed with major

depressive disorder and placed on observation status. She was placed on a close watch

on March 18, 2015. It is not clear from the record when precisely she was removed from

close watch supervision.

       While incarcerated at the Johnson County Jail, she was involved in an altercation.

As a result, she was charged with battery, resisting law enforcement, and disorderly

conduct and ultimately sentenced on April 15, 2015 to a term of 365 days, with a

projected release date of October 15, 2015.

       Princola was transferred to the Rockville Correctional Facility (“Rockville”) on

April 27, 2015. A nurse conducted her intake screening, which consisted of a Suicide

Potential Screening, a Psychiatric Screening, and an assessment of her current mental

status. Following the intake screening, the nurse referred Princola to Rockville mental

health staff and contacted a nurse practitioner, who prescribed Celexa, an antidepressant

that Princola had reported taking prior to incarceration. On April 30, 2015, Ronald

Benson, LMHC, conducted a Behavioral Health Intake exam of Princola. She reported

that she began using drugs and alcohol at age fourteen and that as a child she was

subjected to sexual, physical, and verbal abuse. Although she denied any history of

                                              3
suicidal thoughts, she indicated that she had attempted to commit suicide at age fifteen or

sixteen by jumping out of a window. Mr. Benson assigned Princola a Mental Status

Classification of “C” and noted that she would need to see the psychologist and a mental

health professional.

Princola’s Transfer to the IWP

       On May 3, 2015, while housed at Rockville, Princola was placed on suicide watch

after she carved the word “pain” on her arm. On May 5, 2015, shortly after this incident,

Defendant Patricia Waltman, M.D., a psychiatrist at Rockville, conducted a psychiatric

evaluation of Princola. Based on that examination and Princola’s mental health history,

which, as noted above, included physical, sexual, and verbal abuse and a prior suicide

attempt, Dr. Waltman diagnosed Princola with post-traumatic stress disorder and

depression. She prescribed Princola an antidepressant, Effexor. As a result of her self-

mutilation, Princola was assigned a Mental Status Classification Code of “E,” meaning

that she needed to be transferred to a correctional facility that offered a higher level of

mental health care than Rockville offered. For that reason, on May 11, 2015, Princola

was transferred from Rockville to the Indiana Women’s Prison (“IWP”). After Princola

transferred to the IWP, Dr. Waltman had no further involvement in her treatment. 5

       Because she had engaged in self-harm while at Rockville, upon her transfer to the

IWP Princola was placed directly into segregation on a mental health hold. At that time,



5
  There is additional information in the record regarding other mental health care Princola
received while housed at Rockville, but we do not recount it here as it did not involve any
defendant named in this action and is not otherwise relevant to our decision.
                                                4
IDOC contracted with Defendant Corizon Health, Inc. (“Corizon”) for the provision of

medical services, including mental health services. On May 12, 2015, the day after

Princola’s transfer, Defendant Daniel Prober, a psychologist at the IWP, evaluated her.

Princola had recently been released from suicide observation and was housed in the

Restrictive Housing Unit (“RSHU”) 6 at the IWP. During the examination, Princola did

not express suicidal or homicidal ideations and was able to understand and refrain from

harmful action. Dr. Prober concluded that Princola’s self-injuring behavior “may have

been more related to how she sought attention than it was to depression, which was what

she claimed.” Prober Decl. ¶ 4. Dr. Prober’s treatment plan was for Princola to continue

to have routine meetings with mental health staff while in restrictive housing. Id.

Princola’s Mental Health Treatment at the IWP from May 12, 2015 to June 16, 2015

       Princola attended two-hour group therapy sessions led by Defendant Willie

Barnett, a behavioral health specialist, on May 13, 14, and 15, 2015. Barnett Aff. ¶ 3.

Mr. Barnett’s responsibilities at the IWP were limited to leading group therapy sessions

and facilitating discussions in those groups. Mr. Barnett was not a licensed mental health

professional and therefore could not diagnose offenders’ mental health needs, order

mental health treatment, develop treatment plans, or prescribe medication. If he had

concerns about a patient based on an interaction he observed during a therapy session, he

would report those concerns to the psychologist. Id. ¶ 2. According to Mr. Barnett,

Princola’s participation was “okay” and she provided feedback to other group members


6
 The RSHU houses offenders placed on mental health holds as well as offenders with
disciplinary issues. Wilson Dep. at 77.
                                             5
during the May 13 and 14 group therapy sessions. Id. ¶¶ 3–4. The group watched a

movie during the May 15 session, which Princola appeared to enjoy. Id. ¶ 5.

       On May 18, 2015, group therapy was offered to Princola, but she refused to

participate. Id. ¶ 6. She returned to group therapy on May 19, 2015, and, despite

reporting being sad, she participated actively and provided good feedback to other group

members. She informed the group that her aunt had passed away and that she was

concerned for her grandmother. Although at one point during the May 19 session

Princola became somewhat disruptive, she was successfully redirected without incident.

Id. ¶ 7.

       On May 19, 2015, Dr. Prober examined Princola for a second time, performing a

Post-Suicide Observation Release examination. During that examination, Princola

denied feeling urges to attempt suicide or to engage in self-harm and indicated that she

was eager to be released from restrictive housing to the general population. Because she

was not actively suicidal or self-injurious, Dr. Prober changed her Mental Status

Classification Code from “E” to “C,” which reflected a downgrade of her psychiatric

impairment from “significant functional impairment” to “some functional impairment.”

Prober Decl. ¶ 5. According to Dr. Prober, this change in classification did not affect the

mental health treatment she received, but merely indicated to the Classification

Department at which prisons she could be housed based on her mental health needs. 7 Id.



7
  Health Care Services Directive (“HCSD”) 4.15 provides as follows: “This HCSD describes the
process through which adult offenders are assigned an appropriate mental health status
classification, which facilitates safe placement at IDOC facilities. Dkt. 219-3, Bates No. 001194.
                                                6
On May 21, 2015, Dr. Prober confirmed with Princola’s caseworker that he had changed

her classification code to “C” so that she was no longer a Special Needs Release. Id. ¶ 6.

       At the time period relevant to this litigation, Defendant Janet O’Neal was the

Supervisor of Classification at the IWP. Ms. O’Neal had no role in Princola’s housing

placement at IWP or the decision not to place Princola in a mental health unit at IWP nor

was she otherwise involved with Princola’s care. O’Neal Decl. ¶¶ 6–7.

       Princola attended another group therapy session with Mr. Barnett on May 20,

2015. She was present only for a short period of time before she was removed and sent

to a different unit in the prison. She participated without incident during the short time

she was present. Barnett Aff. ¶ 8.

       Dr. Prober saw Princola for another Post-Suicide Observation Release evaluation

on May 28, 2015. She indicated her desire to move off the Mental Health Treatment

Housing Unit as soon as possible. Princola did not express suicidal or homicidal ideation

during the examination. She stated that she had been “going through something” but had

not been suicidal when she carved the word “pain” into her arm and that she did not

believe she would engage in any further self-harm since she had been prescribed and had

begun taking an anti-depressant. Prober Decl. ¶ 7.

       On May 29, 2015, Princola participated in another group therapy session with Mr.

Barnett. She discussed the passing of her aunt and her concerns about her mother, who

was in the hospital. Although she provided some feedback to other group members,

Princola had to be redirected because of disruptive behavior during the session. Barnett

Aff. ¶ 9. Princola attended additional group therapy sessions on June 1 and June 3, 2015,

                                             7
for a total of four hours. She had to be redirected several times during those sessions for

cross-talking. Id. ¶ 10.

       On June 2, 2015, Defendant Debbie Durham, LPN was scheduled to see Princola

for a Nursing Sick Call in response to a request for health care that Princola had

submitted regarding her esophagus. Durham Aff. ¶¶ 1, 3. As a licensed practical nurse,

Nurse Durham’s duties as the IWP included triaging and assessing patients, taking vital

signs, communicating the patient’s condition to the medical provider, and following the

provider’s treatment orders or plan for the patient. Id. ¶ 2. Nurse Durham did not see

Princola that day as scheduled, however, because Princola refused to follow through with

her appointment. Id. ¶ 3.

Princola’s First Suicide Attempt at the IWP

       Princola was placed in the RSHU on June 17, 2015, after receiving a disorderly

charge following a conflict with another offender. Id. ¶ 4. When she arrived in the

RSHU, Princola took her bedsheet and tied it around her neck. A “Signal 3000” (an

emergency medical call within the IWP) was called and the Quick Response Team

arrived and removed the sheet from Princola’s neck.

       When Nurse Durham arrived in response to the call, the bedsheet had already been

removed by custody staff. Princola was crying, and when Nurse Durham tried to take her

vital signs and get other medical information from her, she told Durham to go away and

leave her alone. She repeated several times that she wanted to die and that she would kill

herself. Nurse Durham notified mental health staff and the medication nurse of

Princola’s placement in segregation. Durham Aff. ¶ 4. She also informed Dr. Prober of

                                             8
the incident, who ordered that Princola be placed on close observation status. 8 Prober

Decl. ¶ 8. When Dr. Prober met with Princola later that evening, she expressed suicidal

ideation in her thoughts and intentions and was unable to understand or agree to refrain

from harmful action. Given this information, Dr. Prober’s treatment plan was to keep

Princola on suicide watch. Id. Princola was monitored by nursing staff for the remainder

of the evening but refused to have her vitals taken. Dkt. 206-1 at 101–03.

Princola’s Treatment While on Suicide Watch from June 18, 2015 to June 22, 2015

       Dr. Prober met with Princola again on June 18, 2015, while she was on suicide

watch. Princola initially refused to meet with Dr. Prober, but when she was advised that

her mattress would be removed from her room, apparently as part of the IWP’s protocol

for those on suicide watch, she changed her mind and agreed to talk with him. Id. ¶ 9.

Princola discussed with Dr. Prober the incident that had led to her receiving a disorderly

conduct charge and he expressed disappointment with her attitude and her one-word

answers to his questions about the incident. Dr. Prober informed Princola that because of

her lack of participation in their discussion, her blanket and mattress would be removed

from her cell until 8:00 p.m. Id. Dr. Prober was concerned about further suicidal

behavior, given Princola’s lack of engagement, and advised her that he would return in

the evening to talk with her. Princola then became angry and disputed Dr. Prober’s

statements. Because Princola expressed suicide ideation and her inability to understand


8
 Mental health staff members at the IWP are responsible for determining whether an inmate is
put on suicide watch and what level of observation they are assigned. Custody staff members are
not involved with those decisions and are merely told of an inmate’s classification once assigned.
Wilson Dep. at 73.
                                                9
or agree to refrain from harmful action, Dr. Prober concluded that she should remain on

suicide monitoring. Id. ¶ 9.

       Nurse Durham evaluated Princola later that same day. Princola denied thoughts of

hurting herself but expressed frustration that her mattress had been taken from her and

would not be returned until 8:00 p.m. that evening. Nurse Durham noted that Princola’s

mood was depressed and that she was crying, but that she did not express suicidal

ideation and was able to understand and agree to refrain from harmful action. Durham

Aff. ¶ 5. Another nurse evaluated Princola later that evening and she was kept on suicide

observation by behavioral health staff. Id.; Dkt. 206-1 at 111–14.

       The next day, on June 19, 2015, Dr. Prober again met with Princola for a Suicide

Observation assessment. Princola did not express suicidal ideation and was able to

understand and agree to refrain from harmful action. She indicated that she wanted to be

released from suicide precautions, but Dr. Prober explained that that would not occur that

day (which was a Friday) because, among other reasons, it was his general practice not to

release offenders from suicide precautions on Fridays due to mental health staff not being

present in the facility on weekends. Accordingly, Dr. Prober advised that Princola’s

suicide observation level would be continued throughout the weekend. Id. ¶ 10. Princola

accused Dr. Prober of acting punitively by failing to release her from suicide precautions

that day. Id.

       That same day, on June 19, 2015, Defendant Vickie Burdine, M.D. conducted a

mental health examination of Princola for medication management purposes. Burdine

Aff. ¶ 3. Dr. Burdine was the psychiatrist at the IWP and her primary role was to

                                            10
prescribe and manage offenders’ psychiatric medications. She was not responsible for

monitoring the day-to-day mental health needs and functioning of patients, duties which

were performed by other mental health staff members, including the psychologist,

licensed clinical social workers, and others with varying degrees and levels of experience.

Id. ¶ 2. At the time of her exam, Dr. Burdine took note of Princola’s mental health

history, including her suicide attempt earlier that week. Princola denied feeling suicidal

but still exhibited some symptoms of anxiety and depression and was easily

overwhelmed. Dr. Burdine noted that Princola had a history of non-suicidal self-injury

and that she had recently cut herself, although the cuts were superficial. Id. Following

the examination, Dr. Burdine prescribed Remeron, an antidepressant, continued her

Effexor prescription, and scheduled Princola to return to the clinic in two weeks. Id.

       Nurse Durham monitored Princola on June 19, 2015, while she was on suicide

watch. When examined, Princola denied suicidal thoughts and was pleasant and

cooperative. Durham Aff. ¶ 6. She was continued on suicide observation. Id.

       The next day, June 20, 2015, while still on suicide watch, Princola was monitored

by Defendant Talitha Moschell-German, RN. As a Registered Nurse, Moschell-

German’s duties at the IWP included triaging and assessing patients, taking vital signs,

communicating the patient’s condition to the medical provider, and following the

provider’s treatment orders or plan for the patient. Nurse Moschell-German completed

the mental health checklist regarding Princola’s appearance and behavior. Princola did

not express suicidal ideation, was able to understand and agree to refrain from harmful

action and raised no complaints. Following her assessment, Nurse Moschell-German

                                            11
contacted Dr. Prober and received verbal orders to continue Princola’s suicide

observation at the same level. Moschell-German Aff. ¶¶ 2–3. Nurse Moschell-German

assessed Princola again on June 21, 2015. Princola again denied suicidal thoughts, was

able to understand and agree to refrain from harmful action, and expressed no complaints.

Dr. Prober again gave verbal orders to Nurse Moschell-German to continue Princola’s

suicide observation at the same level. Id. ¶ 4.

       Defendant Keisha Hamer-Harris, LPN monitored Princola on June 21 and June 22,

2015, while she was on suicide watch. Nurse Hamer-Harris performed a mental status

checklist at each assessment and all findings were normal. On both days, Princola denied

wanting to harm herself or others and reported no physical health issues that needed to be

addressed. Hamer-Harris Aff. ¶¶ 3–4. After June 22, 2015, Nurse Hamer-Harris had no

further involvement with Princola’s treatment. Id. ¶ 5.

       Dr. Prober performed another suicide monitoring assessment of Princola on June

22, 2015. During the assessment, Princola reported that she was not suicidal and

acknowledged that she understood that she had time to serve in the RSHU due to her

disciplinary violations. Prober Aff. ¶ 11. At all relevant times, it was IWP policy that

custody staff monitor at fifteen-minute intervals offenders who are on suicide precautions

and document their observations. Part of Dr. Prober’s June 22 assessment included a

review of the documentation produced by custody staff of their observations of Princola

while on suicide watch. After reviewing that documentation and speaking with Princola,

Dr. Prober advised her that, although he was discontinuing her suicide observation, he

would continue to prohibit her from possessing a bra or regular bedding because he was

                                             12
concerned that she might at some point use such materials to engage in self-harming

behavior. Id. Princola was upset by these restrictions, arguing that there were other

offenders who had all of their property and personal garments returned to them once they

were released from suicide precautions. She complained that she was being mistreated

and indicated that she would refuse to attend group therapy if she had limits on her

undergarments. She stated that Dr. Prober’s undergarment restrictions were “mean” and

insensitive to her feelings as a survivor of sexual assault. Id. Dr. Prober advised her that

he would be mindful of her wishes to have her property returned and to have all

restrictions lifted, but that the previously identified restrictions would remain until further

notice. Id.

Princola’s Mental Health Treatment from June 23, 2015 to August 10, 2015

       Dr. Prober met with Princola on June 23, 2015 for another Post-Suicide

Observation Release assessment. Princola reported that her mood was good and that she

had been attending group therapy. However, she indicated that she was upset that Dr.

Prober continued prohibiting her from possessing a bra and certain other personal items.

She did not express suicidal ideation and was able to understand and agree to refrain from

harmful action. Prober Aff. ¶ 12.

       Princola attended several group therapy sessions between June 25, 2015 and June

30, 2015. Her behavior was satisfactory during the June 25 session and she reported that

she had learned to be responsible for her own actions. At the June 26 session, the group

watched a movie. Princola had to be redirected at the June 29 session because of her

immature behavior. She also attended group therapy on June 30, and, although she

                                              13
participated and gave feedback to the group, she asked to leave after the first hour of the

two-hour session. Barnett Aff. ¶¶ 13–15.

         On June 30, 2015, Princola again met with Dr. Prober for a Post-Suicide

Observation Release assessment. Princola did not express suicidal ideation and was able

to understand and agree to refrain from harmful action. She reported that she had

engaged in a temper tantrum over the weekend and had left her Serious Mental Illness

group after only one hour. Princola then reiterated her previous request that she be

permitted to have a bra and regular bedding, stating that she had other property in her

possession that she could use to self-injure. Dr. Prober advised her that there was a

concern about her continuing mood problems, citing the fact that she had previously

engaged in a suicidal gesture by wrapping a bedsheet around her neck. Princola rejoined

that that incident had occurred some time prior and that he could not withhold her

property indefinitely. Dr. Prober told her that he believed she could be improving her

quality of life but that she was using her incarceration and status in the RSHU as an

excuse not to do so. Princola then told Dr. Prober that she did not like him and did not

look forward to meeting with him. At that point, Dr. Prober advised her that she was by

her attitude being destructive to her therapy. Prober Aff. ¶ 13.

         Princola attended group therapy with Mr. Barnett on July 1 and 2, 2015. Her

attitude and behavior throughout both sessions were appropriate. Princola also

participated in group therapy on July 7, 2015. She then refused to attend group therapy

on July 8, 2015 but returned on July 9, 2015 and behaved appropriately. Barnet Aff. ¶¶

16–20.

                                             14
      Dr. Prober met with Princola on July 9, 2015 for a Post-Suicide Observation

Release assessment. Princola reported that she was functioning well and apologized for

her behavior at their last meeting. She asked reasonable questions about her medication

and the manner in which her medication would be handled at the time of her release. She

denied suicidal thoughts and was able to understand and agree to refrain from harmful

action. Prober Aff. ¶ 14.

      Princola attended group therapy with Mr. Barnett on July 10, 2015 and behaved

appropriately. Barnett Aff. ¶ 21. She also participated in group therapy on July 13 and

14, 2015. Princola informed Mr. Barnett that she would like her name removed from the

group list because she would not be back to group therapy. Mr. Barnett told her that he

would keep her name on the group list but that she could refuse group therapy if she

preferred. Id. ¶¶ 22–23.

      On July 21, 2015, the medical staff was alerted that Princola had been placed in

the RSHU. Nurse Durham attempted to examine Princola for an Initial Segregation

Review, but she (Princola) refused to have her vital signs measured or to answer any

questions other than to deny having any suicidal thoughts. Nurse Durham was unable to

complete a full suicide screen, however, because Princola would not answer any

questions and kept telling Durham to leave her alone. Nurse Durham noted that Princola

had no physical health issues which precluded her placement in segregation and notified

behavioral health staff of her placement. Durham Aff. ¶ 7.

      The next day, on July 22, 2015, Dr. Prober placed Princola on a mental health hold

prior to her placement back in restrictive housing. He also conducted a Post-Suicide

                                           15
Observation Release follow-up at that time. Princola reported that she had been placed in

the RSHU for fighting but claimed that she had not actually been fighting. She denied

suicidal thoughts and denied having any psychotic symptoms. She was able to

understand and agree to refrain from harmful action. Dr. Prober noted that Princola did

not meet serious mental illness criteria at that time and concluded that she could be

placed in restrictive housing with routine monitoring by mental health staff. Prober Aff.

¶ 15.

        On July 23, 2015, IWP Correctional Sgt. Rebecca Witter received information that

Princola had made statements indicating that she wanted to hurt herself. Pursuant to

IDOC policy and her training, Sgt. Witter notified Leslie Weaver, MHP about those

statements and Ms. Weaver met with Princola later that same day. Witter Decl. ¶ 5.

Princola provided Ms. Weaver information regarding her adolescence, her incarceration,

and the status of her conduct reports. Ms. Weaver noted that Princola presented this

information “in a way that blame[d] others and denie[d] the need for [Princola] to take

personal responsibility for [her] actions.” Dkt. 206-1 at 185. Princola also reported that

she had had photographs confiscated from a letter she had received earlier that day and

was very upset that she would be given a conduct report for that, when she did not

request that the pictures be sent to her. Id. By the end of the session, Princola stated that

she felt better after speaking with Ms. Weaver and that she was mostly just upset when

she reported to custody staff thoughts of self-harm. She denied having suicidal thoughts

at that time. Id.



                                             16
      The next day, on July 24, 2015, Princola attended a group therapy session with

Mr. Barnett. The group watched a movie that Princola appeared to enjoy. Barnett Aff. ¶

24. Approximately one week later, on July 31, 2015, Dr. Burdine refilled Princola’s

prescriptions for Effexor and Remeron until she could be scheduled for an appointment.

Burdine Aff. ¶ 4.; Dkt. 206-1 at 190–91.

      On August 5, 2015, Princola was again placed in the RSHU. Defendant Shonda

Simon, LPN was the nurse on the restrictive housing unit that day and was notified of

Princola’s placement. Nurse Simon completed the Initial Segregation Review and noted

that Princola was taking “psyche meds” and had made suicide attempts “in [M]ay 2015

and [J]une 2015 (wrapped sheet around neck).” Dkt. 206-1 at 192. However, Princola

did not report any issues that day that precluded her from being housed in segregation.

Id. Dr. Prober attempted to meet with Princola on August 6, 2015, but she refused.

Prober Aff. ¶ 16.

      Dr. Burdine evaluated Princola on August 7, 2015 to assess how the medications

she had been prescribed were working. Princola asked for medications for depression

and raised a concern regarding problems with sleep. Dr. Burdine noted that Princola was

compliant with her medication schedule, was showing moderate improvement, and had

denied experiencing any significant side effects or other issues. Dr. Burdine decided to

continue Princola on the same medications (Remeron and Effexor) at the same doses she

had previously been prescribed and made orders for Princola to return to the clinic in two

months. Burdine Aff. ¶ 5.



                                            17
       Later that day, on August 7, 2015, Princola had a Behavioral Health Segregation

Visit with Dr. Prober. Princola reported that she was returning to the RSHU because she

had been involved in a fight. She denied suicidal ideation and was able to understand and

agree to refrain from harmful action. According to Dr. Prober, he believed that

Princola’s presenting concerns appeared to be behavioral in nature as opposed to being

related to any psychiatric illness. She had been released from suicide precautions more

than thirty days earlier and Dr. Prober concluded that at that point there was no reason to

place her in Serious Mental Illness groups. Prober Aff. ¶ 17.

Princola’s Second Suicide Attempt at the IWP

       Four days later, on August 11, 2015, while in segregation, Princola again wrapped

a bedsheet around her neck and attempted suicide by tying the sheet to the support piece

of her “desk/seat combo” in her cell and pulling the sheet tight against her neck with

downward force. Dkt. 206-1 at 203. Thomas Davis, RN responded to examine Princola

and a knife was used to cut the bedsheet from her neck. Her neck was reddened but

unchaffed. The incident lasted less than four minutes and Princola never lost

consciousness. She refused to talk after being cut loose. Id. Princola was placed on

suicide observation following this attempt and Dr. Prober met with her later in the day for

an initial suicide observation visit. Prober Aff. ¶ 18. She expressed suicidal ideation and

was unable to understand or agree to refrain from harmful action. Dr. Prober continued

Princola on suicide observation and increased her monitoring to “close observation.” Id.

Princola’s Treatment While on Suicide Watch from August 12, 2015 to August 13,
2015


                                            18
       Princola continued to be monitored on close observation by the nursing staff on

August 12, 2015. She was awakened from sleep for her suicide assessment and refused

to have her vital signs taken, stating, “Leave me alone. I want to go back to sleep.” Dkt.

206-1 at 212. She did answer all of the nurse’s questions, however, and denied wanting

to hurt herself. Id. Dr. Prober met with Princola later that day. She did not express

suicidal ideation and was able to understand and agree to refrain from harmful action.

Prober Aff. ¶ 19. Dr. Prober allowed her to have a toilet, a soft covered book, eyeglasses,

a drinking cup, a suicide gown, a suicide blanket, one additional blanket, and only finger

foods. Id. He ordered that close observation of Princola be continued. Id. Nurse Simon

evaluated Princola that evening and described her behavior as “agitated,” her speech

“delayed,” her affect “flat,” and her mood “irritable.” Dkt. 206-1 at 219. Princola

refused to let Nurse Simon take her vital signs but denied any threats of self-harm.

Simon Aff. ¶ 4. Nurse Simon noted in Princola’s medical records that the plan was to

continue close observation. Id.

       Nurse Simon evaluated Princola again the next day, on August 13, 2015. Princola

once again refused to allow Nurse Simon to take her vital signs. Nurse Simon noted that

Princola’s mood was “depressed” and her affect was “flat,” but that she did not express

suicidal ideation and was able to understand and agree to refrain from harmful action. Id.

¶ 5. Later that day, Dr. Prober met with Princola for a suicide observation visit. She did

not express suicidal ideation, denied suicidal urges, and was able to understand and

refrain from harmful action. Dr. Prober reviewed the reports from custody staff of their

observations of Princola while on suicide precautions and then determined that she could

                                            19
be released from close observation. Dr. Prober permitted Princola to have hygiene

supplies, toilet paper, pencils, pens, a regular restrictive housing uniform, regular

bedding, underwear (but still no bra), a drinking cup, and regular meals. Prober Aff. ¶

20.

Princola’s Mental Health Treatment from August 14, 2015 to September 20, 2015

        On August 14, 2015, Dr. Prober met with Princola for a One Day Post-Suicide

Watch assessment. Princola told Dr. Prober that she was not depressed and therefore

wanted to meet with the psychiatrist to have her Effexor gradually discontinued because

she experienced withdrawal when she tried to discontinue it herself. Dr. Prober advised

her to continue taking her medications as prescribed, citing the fact that, throughout her

incarceration, she had experienced a number of episodes of dysphoric mood that had led

to self-injuring behaviors. Dr. Prober observed that Princola appeared to find this

discussion upsetting. She also stated that she wanted to start group therapy that day (a

Friday), but Dr. Prober advised her that she would start on Monday, August 17, 2015.

Princola did not express suicidal ideation, denied having thoughts of wanting to hurt

herself, and was able to understand and agree to refrain from harmful action. Prober Aff.

¶ 21.

        Princola attended group therapy with Mr. Barnett each day from August 17, 2015

to August 19, 2015. Her behavior during each session was appropriate, although she left

the August 18 session after the first hour of the two-hour session. Barnett Aff. ¶¶ 25–27.

        Dr. Prober met with Princola on August 19, 2015 for a Post-Suicide Observation

Release meeting. At the meeting, Princola stated that she had been told that she would be

                                             20
in the RSHU for the remainder of her sentence, which was set to end in early October.

She had previously authored a note requesting to be housed in Unit 10, rather than the

RSHU, but she did not discuss that note during her meeting with Dr. Prober. Princola

told Dr. Prober that she was reading several books and was working on writing her own

book, titled, “The Worst Vacay Ever.” Prober Aff. ¶ 22. Her demeanor and behavior

during the meeting were otherwise unremarkable. She did not express suicidal ideation

and was able to understand and agree to refrain from harmful action. Dr. Prober

permitted her to have her bra and other undergarments. Id. Dr. Prober did not evaluate

Princola again after the August 19 assessment. Id. ¶ 23.

      Princola attended group therapy led by Mr. Barnett on August 20 and 21, 2015.

On August 20, she participated in the group session but then became disrespectful and

had to be removed from the group. Barnett Aff. ¶ 28. She returned to group the next day

and enjoyed the movie they watched. Id. ¶ 29.

      On August 24, 2015, Princola had a Post-Suicide Observation Release monitoring

meeting with Terry Smith, LMHC, two weeks after she had been released from close

observation. Princola denied being depressed and stated that she was not presently angry

with anyone. Dkt. 206-1 at 245. She was focused on her discharge, which was to be in

fifty-three days. She reported that she was working on finding a shelter where she could

live when she was released. Id. Princola did not express suicidal ideation and was able

to understand and agree to refrain from harmful action. Id. at 246.

      Princola attended group therapy with Mr. Barnett on several occasions from

August 24, 2015 through September 3, 2015. She participated in the August 24 session,

                                            21
but had to be redirected due to bad language. At the August 25 session, she left early

when she became upset over a comment. She participated well in the group sessions held

on August 26 and 27. The group watched a movie at the August 28 session, which

Princola appeared to enjoy. She participated well in the August 31 session as well. She

attended another group therapy session on September 1 but became upset and left early.

At the September 2 session, Princola discussed her desire to live with her grandmother

after her release but indicated that she would not be able to do so. She also discussed

feeling that her family did not love her. The group watched another movie at the

September 3 session and Princola behaved appropriately. Barnett Aff. ¶¶ 30–38.

       On September 3, 2015, Nurse Durham saw Princola for triage based on three

healthcare requests she had submitted the day before regarding a possible urinary tract

infection, a facial rash, and acne, respectively. Durham Aff. ¶¶ 8–9. Nurse Dunham took

her vital signs and a health history, reviewed her symptoms, and referred her to the

doctor. Id.

       Princola participated in a behavioral health segregation visit with LMHC Smith on

September 4, 2015. During the visit, she was able to understand and agree to refrain

from harmful action. She reported that she had forty-one days until her discharge date

and expressed concern about where she would go once discharged because she was

homeless and had no contact with her family. Princola stated that Child Protective

Services had removed her from her family at a very young age, that she later ran away,

and had resided in a series of foster care groups, group homes, and locked facilities prior

to her incarceration. Although Princola had not yet completed her GED, she spoke about

                                             22
her hopes of attending college and becoming a nurse. Medical notes from that visit state

that Princola “is childlike in her thinking, not reality connected and has little insight.”

Dkt. 206-1 at 268.

       On September 8, 2015, in response to several healthcare requests she had made,

Princola was seen by Dr. James Sackett. She indicated that she had been spit upon and

wanted to be tested for Herpes 1 and 2. She also thought she had a urinary tract infection

(“UTI”) and was suffering from mild acne. Princola’s physical examination was normal.

Dr. Sackett explained that it would be too early for a herpes test to detect any antibodies

from the recent spitting incident, but still ordered a test to determine if she was positive

for herpes that day. He ordered a urinalysis to check for a UTI, which was negative. He

also ordered a topical ointment to treat Princola’s acne. Sackett Aff. ¶¶ 1–3. That same

day, Nurse Durham documented that Princola had seen the doctor and that her blood had

been drawn. Durham Aff. ¶ 10.

       Princola attended a group therapy session with Mr. Barnett on September 9, 2015.

Her behavior was appropriate, and she talked about moving in with her grandmother after

her release. Barnett Aff. ¶ 39. The next day, on September 10, 2015, Princola had

another behavioral health segregation visit with LMHC Smith. Princola appeared

relaxed, was conversant, and appropriately groomed. She expressed excitement about her

grandmother’s offer of a place to stay upon her release and stated that she would return to

her prior job at a hamburger establishment. Dkt. 206-1 at 275–76. Later that day,

Princola attended another group therapy session with Mr. Barnett at which she led the

group discussion and behaved appropriately. Barnett Aff. ¶ 40. That evening, Nurse

                                              23
Simon examined Princola for swollen eyes and a red, itchy face. Nurse Simon took

Princola’s vital signs, obtained a health history, reviewed her symptoms, performed a

physical assessment, and received orders from Dr. Sackett to prescribe Prednisone.

Simon Aff. ¶ 6; Dkt. 206-1 at 279–81.

       Princola attended group therapy sessions led by Mr. Barnett on September 11 and

14, 2015. Her behavior was appropriate throughout the September 11 session. At the

September 14 session, before having to be dismissed from the session for disruptive

behavior, she shared with the group that she would be living in a group home after her

release. Barnett Aff. ¶¶ 41–42.

       On September 17, 2015, Nurse Moschell-German examined Princola after she

submitted a healthcare request regarding neck pain. Nurse Moschell-German took

Princola’s vital signs and health history, reviewed her symptoms, performed a physical

examination, and advised her on using heat, ice, and pain relievers from the Commissary

to treat her neck. Moschell-German Aff. ¶ 5. Princola was seen by Nurse Simon on

September 20, 2015, based on complaints regarding her stool and constipation. Nurse

Simon took Princola’s vital signs and health history, listened to her complaints, and

advised her to drink plenty of fluids and to purchase fiber from the Commissary until she

could be seen by a doctor. Nurse Simon noted that Princola was in a good and happy

mood that day and that they laughed about something together. Simon Aff. ¶¶ 7–9.

Princola’s Placement in RSHU on September 21, 2015

       On September 21, 2015, Princola received a disorderly conduct report while in the

dining hall based on an interaction she had with IWP Superintendent Stephen McCauley.

                                            24
As a result of receiving the disorderly conduct report, she was escorted to the RSHU by

custody staff, including IWP Correctional Sgt. Bonnie Russell. McCauley Decl. ¶ 7;

Russell Decl. ¶ 4.

       At approximately 12:00 p.m., Sgt. Todd came to meet Sgt. Russell at the door of

Building 8 where the RSHU was located to help escort Princola to the RSHU, also known

as Unit 11. Todd Dep. at 69. Once Sgt. Todd took custody of Princola, Sgt. Russell was

no longer assigned to monitor Princola and Russell had no further contact with her.

Russell Decl. ¶ 4. Sgt. Todd took Princola to a shower stall in the RSHU which was

where offenders being transferred to restrictive housing were first held. The shower stall

holding cell in which Princola was placed had a bed sheet that was used for a shower

curtain. Sgt. Todd testified that it was policy to place offenders in the shower stall until

the corrections staff contacted medical staff to perform a mental health assessment of the

offender. Todd Dep. at 84–85. Once the assessment was completed, it was policy for the

female officer on duty in the RSHU to strip search the offender. Id. Sgt. Todd further

testified that it was policy for offenders in the holding cell to be on 15-minute visuals. 9

Id. at 85. There is no dispute that, on September 21, 2015, no one from the corrections

staff contacted medical to alert the staff that Princola was in the RSHU and she therefore

did not receive a mental health assessment. She was also not strip searched, nor was she

on 15-minute visuals.




9
 There is some dispute whether the 15-minute visual observation requirement was for only those
offenders who were on suicide watch and being held in the RSHU.
                                              25
       Upon arrival to the RSHU, Sgt. Todd spoke with Princola in the shower stall

where she was being held and noted that Princola was “really upset.” Todd Dep. at 42.

According to Sgt. Todd, Princola “was begging” Todd to release her from the RSHU and

“kept asking” Todd not to leave her and to stay with her. Id. 42, 87. Princola also

expressed concern that her placement in restricted housing would affect her release date,

and that her grandmother would be angry with her and decide that she could no longer

live with her upon release. Id. at 42. Sgt. Todd told Princola that she would do what she

could to help and stayed with Princola for a few minutes until she seemed calm. Id. at

87. Sgt. Todd then left the RSHU to respond to a call she had received on her radio

requesting assistance in another unit of the prison. Id. at 50. Princola never stated that

she felt suicidal or that she wanted to hurt herself during this exchange with Sgt. Todd.

Id. at 121.

       IWP Correctional Officer Michael Wilkerson observed Princola briefly on

September 21, 2015 while she was in the holding area of RSHU but did not hear her

make any statements or engage in any behavior that concerned him. He had no further

contact with Princola that day. Wilkerson Decl. ¶¶ 7–9. Defendant Captain Nicole

Wilson also observed Princola twice in the holding area of RSHU while Wilson was

making rounds on September 21, 2015. According to Captain Wilson, Princola was

“screaming loudly” when Wilson was making her rounds but was not making any threats

to hurt herself. Wilson Dep. at 114.

       Cynthia Stilwell, an IDOC employee responsible for performing investigations at

the IWP, also reported hearing Princola “yelling frantically from a shower cell” on

                                             26
September 21, 2015. Stilwell Dep. at 14. Ms. Stilwell could not make out the words

Princola was yelling because “[i]t was kind of like someone screaming at the top of their

lungs, and you can’t understand what they are saying.” Id. at 15. When Ms. Stilwell

entered the cell, Princola said that she wanted to speak to a captain. Ms. Stilwell

conveyed this message to custody staff and they said they were aware of it. She then

went back to her office. The record is not clear what time this occurred.

Princola’s Suicide

       At approximately 3:14 p.m. on September 21, 2015, IWP Correctional Officer

Sonya Johnson entered the bathroom area of the RSHU where Princola was being held in

a shower stall and observed Princola in a standing position with her knees buckled and a

bedsheet tied around her neck. Johnson Decl. ¶ 7. Officer Johnson immediately walked

out of the bathroom and called out to Sgt. Todd, who by that time had returned to the

RSHU, and advised Todd to call a Signal 3000. Id. Officer Johnson then proceeded to

the doors of the RSHU to allow medical staff to enter the unit when they responded. Id.

¶ 9.

       At some point between 3:15 and 3:17 p.m., Sgt. Todd called the Signal 3000 and

then entered the shower stall in the bathroom to determine what had prompted Officer

Johnson to instruct her to make the call. Todd Dep. at 52. Upon entering the shower

stall, Sgt. Todd observed Princola hanging from a bedsheet that had been twisted and

knotted. Id. at 53. Princola had had access to the bedsheet because it was used as a

shower curtain in the shower stall where she was being held.



                                             27
       Defendants IWP Correctional Officers Jessica Jonas, Danielle Katterhenry, Keith

Ray, and Deja Lewis were all first responders to the Signal 3000. Upon their arrival in

the RSHU, Sgt. Todd instructed Officer Jonas to retrieve the cutdown tool, which she did.

Sgt. Todd then attempted to use the tool in a shredding motion to cut through the

bedsheet around Princola’s neck. Id. at 78; Jonas Decl. ¶10. When Sgt. Todd realized

that this approach was not effective and was taking too much time, she instructed other

responders, including Officers Jonas, Katterhenry and Ray, to lift and hold Princola’s

body in order to relieve pressure around her neck so that Todd could untie the knots and

remove the bedsheet. Todd Dep. at 78; Jonas Decl. ¶ 10; Katterhenry Decl. ¶ 7; Ray

Decl. ¶ 7. Around this same time, Defendant Pamela Kirkwood, LPN was coming from

the infirmary when she became aware of the medical emergency and immediately

responded to the scene. When she arrived, she assisted custody staff in holding and

lifting Princola’s body. Kirkwood Aff. ¶ 3.

       Once the bedsheet had been removed from Princola’s neck, she was lowered to the

ground by the first responders. Her pupils were red, fixed, and not responsive to light.

She was not breathing and had no pulse, at which point Nurse Kirkwood and Sgt. Todd

began CPR. Kirkwood Aff. ¶ 3. Defendant IWP Correctional Officer David Walker

arrived at the RSHU in response to the Signal 3000 when custody staff was lowering

Princola to the floor. He observed Sgt. Todd begin CPR but did not have any other

involvement in the rescue efforts. Walker Decl. ¶¶ 6–7.

       While performing CPR, Nurse Kirkwood yelled several times to the custody

officer at the desk to have someone to call 911. Id. Officer Jonas left the holding area of

                                              28
the RSHU to retrieve the defibrillator and gave it to Nurse Kirkwood, after which Jonas

went to the back doors of the RSHU to wait for medical staff. Katterhenry Decl. ¶ 7–8.

Nurse Kirkwood applied the defibrillator and shocked Princola twice, but there was no

response. When medical staff arrived at the RSHU, Officer Lewis left the holding area so

medical staff could treat Princola. Lewis Decl. ¶ 8.

       In response to Nurse Kirkwood’s directions to call 911, Captain Wilson

telephoned Defendant Julie Murphy, the Health Services Administrator for Corizon, and

informed Murphy that Nurse Kirkwood wanted 911 called. Murphy Aff. ¶ 3. Captain

Wilson did not relay to Ms. Murphy any information regarding the reason emergency

services were needed or otherwise provide her any details regarding the nature of the

emergency or Princola’s condition. Id. There is a dispute regarding what was said next.

According to Captain Wilson, Ms. Murphy responded, “okay,” and hung up the

telephone, leading Wilson to believe that Murphy was making the call. Ms. Murphy,

however, avers that, without information regarding the nature of the emergency, she

would not have known what to tell the 911 operator, and so she instructed Captain

Wilson to call for emergency services by responding, “Okay. Call them.” Murphy Aff. ¶

3. In any event, it is undisputed that neither Captain Wilson nor Ms. Murphy contacted

emergency services following this exchange, each apparently believing the other was

doing so.

       After the call with Captain Wilson ended, Ms. Murphy called Building 8 and was

told that the incident in question had occurred in Unit 11 (the RSHU). Ms. Murphy then

called Unit 11 and was told that Nurse Kirkwood was performing CPR on Princola after

                                            29
she had hanged herself. Id. ¶ 4. Ms. Murphy disconnected the call and went to the

RSHU to assist, enlisting Dr. Sackett and Defendant Jana Cuffel to accompany her. Id.

¶ 5.

       When Ms. Murphy arrived on the scene, Nurse Kirkwood and Sgt. Todd were

continuing to perform CPR on Princola. Ms. Murphy, who is a nurse, attempted to start

an IV so that it would be ready when the EMTs arrived, but was unable to establish one.

Id. ¶ 6. Dr. Sackett made a second attempt to insert an IV but was also unsuccessful. Id.

Following these unsuccessful attempts, Ms. Murphy and Dr. Sackett began assisting

Nurse Kirkwood and Sgt. Todd with CPR. Id. Although not entirely clear from the

record, Ms. Murphy, Dr. Sackett, and Nurse Cuffel arrived at the scene somewhere

between 3:27 p.m. and 3:31 p.m.

       Nurse Cuffel went to the Building 8 nursing station to procure an oxygen tank.

Upon her return to the RSHU, she started Princola on oxygen via a non-rebreather mask.

She quickly determined that the oxygen tank’s reserves were low and would not last long,

so she ran back up to the main infirmary to collect a full tank of oxygen before returning

to the RSHU. Upon her return, she was surprised to find that the ambulance had not yet

arrived on the scene. When she asked custody staff members why the paramedics had

not responded, she realized that no one had contacted emergency services. Nurse Cuffel

immediately grabbed Ms. Murphy’s cell phone from Murphy’s waist and called 911

herself. Cuffel Aff. ¶¶ 2–7. Nurse Cuffel never personally performed CPR on Princola

because Princola was already being attended to by other medical staff who continued

CPR until EMS arrived between 3:49 p.m. and 3:51 p.m. Id. ¶ 5; Murphy Aff. ¶ 8;

                                            30
Sackett Aff. ¶ 6; Kirkwood Aff. ¶ 2. Princola’s care was then turned over to EMS who

continued to perform CPR.

The Autopsy Report and Expert Testimony

       Princola was taken by ambulance to Eskenazi Hospital where she was placed in

the Intensive Care Unit with a poor prognosis and subsequently died at 1:53 a.m. on

September 22, 2015. The autopsy report lists Princola’s cause of death as “Asphyxia due

to Hanging.” Dkt. 229-7 at 1. The report also notes, inter alia, that there were two

lacerations found on Princola’s liver. Id. at 5. Darin L. Wolfe, M.D., the coroner who

performed the autopsy testified that, upon opening Princola’s abdominal cavity, a large

amount of blood—in total 4,500 ccs, the usual amount of blood in the entire human

body—was collected. Dkt. 222-9 ¶ 4. He testified that, in his opinion, while it is not

unusual to find liver lacerations after CPR is conducted, the amount of blood that he

found was abnormal, leading him to conclude that CPR was performed on Princola while

her heart was still beating. Id. ¶¶ 6–7. According to Dr. Wolfe, chest compressions

should not be performed while a patient has a heartbeat and thus a blood pressure, as it

increases the risk of injury to bodily organs, including lacerations of the liver which can

result in significant blood loss if the heart is beating at the time of, and after the injury.

Id. ¶ 8. He further opined that Princola’s chance of survival was likely impacted by the

presence of that amount of blood in her abdomen. Id. ¶ 9.

       In response to Dr. Wolfe’s affidavit, Defendants procured the affidavits of two

experts, Thomas Short, M.D. and Stephen S. Radentz, M.D. Dr. Short testified that CPR

is “an extremely violent and traumatic event to the body” that can commonly cause

                                               31
physical damage, including “the liver lacerations that were found on the autopsy.” Short

Aff. ¶ 7. Dr. Short testified that there is no way for a person performing CPR to know if

they are causing liver lacerations. Id. According to Dr. Short, regardless of the liver

lacerations and blood in the abdomen, the cause of Princola’s death was lack of oxygen

that caused brain death, not any complications from CPR. Id. ¶ 8.

       Dr. Radentz reviewed Dr. Wolfe’s affidavit and opined that the autopsy report and

photographs do not support Dr. Wolfe’s conclusion that the abdominal bleeding

originated from the liver and that the photographs of the liver “are essentially

unremarkable for a post-CPR case” (Radentz Rep. at 3) and “do not demonstrate

significant liver injury or any evidence that it was the cause of significant hemorrhage.”

Id. at 5. Dr. Radentz further opined that the theory that performing CPR on a patient with

a beating heart would cause massive additional hemorrhaging is unfounded and the cause

of the abdominal fluid accumulation “was likely due to the femoral IV line perforating

the inferior vena cava and ˜18 liters of IV fluids administered over the course of the ˜9

hour hospitalization.” Id. Finally, Dr. Radentz’s report states that the accumulation of

fluid did not contribute to Princola’s death because “the clinical information is

compelling that when [she] was first discovered she was clinically dead and had already

suffered irreversible brain damage.” Id.

The Instant Litigation

       Plaintiffs, the Estate of Princola Shields, by Debra Shields as Personal

Representative, and Debra Shields in her individual capacity filed their Complaint in this

action on August 11, 2016, alleging claims under § 1983 and well as various state law

                                             32
claims against the Medical and IDOC Defendants. The only claims currently remaining

in this lawsuit are the Estate’s Eighth Amendment claims brought under § 1983.

Accordingly, hereinafter we refer only to “Plaintiff” or “the Estate.”

        The IDOC Defendants and the Medical Defendants both filed motions for

summary judgment on September 4, 2018. On October 22, 2018, Plaintiff filed its

motion for summary judgment. These fully-briefed motions are now before us.

                                      Legal Analysis

I.     Summary Judgment Standard

       Summary judgment is appropriate where there are no genuine disputes of material

fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). A court must grant a motion for

summary judgment if it appears that no reasonable trier of fact could find in favor of the

nonmovant on the basis of the designated admissible evidence. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247–48 (1986). We neither weigh the evidence nor evaluate

the credibility of witnesses, id. at 255, but view the facts and the reasonable inferences

flowing from them in the light most favorable to the nonmovant. McConnell v. McKillip,

573 F. Supp. 2d 1090, 1097 (S.D. Ind. 2008).

       Courts often confront cross-motions for summary judgment because Rules 56(a)

and (b) of the Federal Rules of Civil Procedure allow both plaintiffs and defendants to

move for such relief. “In such situations, courts must consider each party’s motion

individually to determine if that party has satisfied the summary judgment standard.”

Kohl v. Ass’n of Trial Lawyers of Am., 183 F.R.D. 475 (D.Md. 1998). Thus, in

                                             33
determining whether genuine and material factual disputes exist in this case, the Court

has considered the parties’ respective memoranda and the exhibits attached there to, and

has construed all facts and drawn all reasonably inferences therefrom in the light most

favorable to the respective non-movant. Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574 (1986).

II.    Discussion

       In this lawsuit, Plaintiff claims that the Medical Defendants and the IDOC

Defendants were deliberately indifferent to Princola’s serious medical needs, in violation

of the Eighth Amendment’s prohibition against cruel and unusual punishment, and that

IDOC and Corizon are liable because they failed to have in place a practice or policy to

ensure coordination between the corrections and mental health staff and that failure

caused Princola constitutional injury. We address these claims in turn below.

       A.     Individual Defendants

       The Eighth Amendment’s prohibition against cruel and unusual punishment

protects inmates “against a lack of medical care that ‘may result in pain and suffering

which no one suggests would serve any penological purpose.’” Rodriquez v. Plymouth

Ambulance Serv., 577 F.3d 816, 828 (7th Cir. 2009) (quoting Estelle v. Gamble, 429 U.S.

97, 103 (1976)). In medical care cases under the Eighth Amendment, courts “perform a

two-step analysis, first examining whether a plaintiff suffered from an objectively serious

medical condition, and then determining whether the individual defendant was

deliberately indifferent to that condition.” Petties v. Carter, 836 F.3d 722, 727–28 (7th

Cir. 2016) (en banc).

                                            34
       “At the first step, the risk of suicide is an objectively serious medical condition,

and it is well established that inmates have the right to be free from deliberate

indifference to this risk while in custody.” Lisle v. Welborn, 933 F.3d 705, 716 (7th Cir.

2019) (citations omitted). In cases where suicide or attempted suicide is the harm at

issue, “the second, subjective component of an Eighth Amendment claim requires a dual

showing that the defendant: (1) subjectively knew the prisoner was at substantial risk of

committing suicide and (2) intentionally disregarded the risk.” Collins v. Seeman, 462

F.3d 757, 761 (7th Cir. 2006). This standard requires “more than mere or gross

negligence, but less than purposeful infliction of harm.” Matos v. O’Sullivan, 335 F.3d

553, 557 (7th Cir. 2003).

       Because it is undisputed that suicide is a serious medical condition, the only issue

in dispute here is whether any of the individual Medical Defendants or IDOC Defendants

both knew Princola was at substantial risk of committing suicide and intentionally

disregarded that risk. We address the relevant facts as to each defendant in turn below.

              i.     Medical Defendants

       Plaintiff has brought this lawsuit against nearly every medical professional who

had any contact with Princola throughout the time of her incarcerations. A number of

these defendants were either not present at the IWP on the day of Princola’s suicide or

worked for another prison altogether. We can therefore dispense with the claims against

these defendants in short order.

Patricia Walton



                                             35
       Defendant Patricia Walton, M.D. was the psychiatrist who treated Princola at

Rockville in early May 2015, after Princola engaged in self-harming behavior while

incarcerated there. As a result of Princola’s self-mutilation, Dr. Walton assigned her a

Mental Status Classification Code of “E,” meaning that she needed to be transferred to a

correctional facility that offered a higher level of mental health care than Rockville

offered. After Princola was transferred to the IWP on May 11, 2015, Dr. Walton was no

longer responsible for her care. Plaintiff claims that Dr. Walton is liable on grounds that

she failed to ensure that IDOC’s suicide prevention policies were implemented on the day

of Princola’s suicide. It is undisputed, however, that Dr. Walton has never worked at the

IWP and had no input into or control over the care that Princola received there, much less

any control over how IDOC’s policies were implemented. This evidence in no way

supports a finding that Dr. Walton was indifferent to Princola’s serious medical needs,

and, in fact, Plaintiff’s claims against Dr. Walton are so frivolous that they border on

sanctionable. Dr. Walton is clearly entitled to summary judgment in her favor.

William Barnett

       Defendant William Barnett was Princola’s group therapy leader beginning on May

12, 2015 at the IWP. Plaintiff claims that Mr. Barnett is liable for failing to effectuate the

IWP’s suicide policy on the day of Princola’s suicide. However, Mr. Barnett was a

behavioral health specialist and his responsibilities were limited to leading group therapy

sessions and facilitating discussions in those groups. He is not a licensed medical

professional and, as such, had no duty or authority to conduct mental health

examinations. There is no evidence that Mr. Barnett was even present at the IWP on

                                             36
September 21, 2015. At most, if he had concerns about a patient based on an interaction

that he observed during a therapy session, he would report those concerns to the

psychologist. Plaintiff has adduced no evidence to establish that Mr. Barnett somehow

administered his group therapy sessions in a way that violated Princola’s constitutional

rights or otherwise failed to report her suicidal behavior to the appropriate mental health

professionals. For these reasons, he is entitled to summary judgment in his favor.

Debbie Durham, Keisha Hamer-Harris, and Shonda Simon

       Defendants Debbie Durham, Keisha Hamer-Harris, and Shonda Simon are all

nurses at the IWP, who treated Princola at various times throughout her incarceration, all

prior to September 21, 2015. There is no evidence that any of these three was present at

the IWP on the day of Princola’s suicide, much less that any was aware she was being

placed in restrictive housing at that time and thus in need of a mental health screening.

Accordingly, none of them can be held responsible for failing to provide Princola a

mental health examination prior to her transfer to restrictive housing on September 21,

2015 or otherwise failing to abide by suicide prevention protocols on that day.

       Nor has Plaintiff adduced any evidence to establish that the care these nurses

provided to Princola before the date of her suicide was in any way deliberately

indifferent.

   • Nurse Hamer-Harris: The only treatment Nurse Hamer-Harris provided Princola

       was on June 21–22, 2015, while Princola was on suicide watch. Nurse Hamer-

       Harris monitored Princola and performed a mental status checklist at each

       assessment. All findings were normal and during these visits Princola denied

                                             37
       wanting to harm herself or others and reported no physical health issues. Nurse

       Hamer-Harris had no further involvement with Princola’s treatment after June 22,

       2015, three months before Princola’s suicide.

   • Nurse Durham: It is true, as Plaintiff argues, that Nurse Durham had cleared

       Princola for housing in a segregation unit on occasions prior to September 21,

       2015, despite having direct knowledge of Princola’s prior suicide attempts. But

       there is no evidence that those prior placements caused Princola any constitutional

       injury, and, as noted above, Nurse Durham never cleared Princola to be placed in

       restrictive housing immediately prior to or on the date of her suicide. In fact,

       Nurse Dunham had no knowledge that Princola was being placed in restrictive

       housing that day.

   • Nurse Simon: Nurse Simon was the last nurse to see Princola before September

       21, 2015. Nurse Simon evaluated Princola on September 20, 2015 based on

       Princola’s complaints regarding her stool and constipation. Plaintiff claims that

       Nurse Simon is liable based on her failure to inquire into Princola’s mental status

       on that date and failure to ensure that suicide prevention protocols were followed.

       However, Princola was not being seen on that date for mental health issues nor did

       Nurse Simon observe anything in her behavior indicating that she was in mental

       distress at that time. To the contrary, Nurse Simon testified that Princola appeared

       to be in a good and happy mood that day.

Based on this evidence, no reasonable jury could find deliberate indifference on the part

of any of these three defendants.

                                             38
Talitha Moschell-German

       For similar reasons, Defendant Talitha Moschell-German is also entitled to

summary judgment. Although Nurse Moschell-German was at the IWP on September

21, 2015 and was scheduled to see Princola that day to follow up on Princola’s

complaints of constipation, Princola’s medical emergency unfolded before she was seen

by Nurse Moschell-German. In fact, Nurse Moschell-German was not informed at any

point on September 21, 2015 that Princola was being placed in restricted housing nor is

there evidence that she had independent knowledge of that fact; thus, there is no evidence

on the basis of which she could be found deliberately indifferent for having failed to

provide a mental health screening on that date. Nurse Moschell-German was also not

involved with the care provided to Princola following the Signal 3000. Nor has Plaintiff

adduced evidence from which a reasonable jury could find that Nurse Moschell-German

exhibited deliberate indifference toward Princola at any time prior to September 21,

2015. Nurse Moschell-German had seen Princola most recently on September 17, 2015,

in response to her complaint of neck pain. There is no evidence that Princola exhibited

behavior on that date which raised any concerns regarding her mental health. The claims

against Nurse Moschell-German will also be dismissed.

The Remaining Medical Defendants

       With regard to the remaining Medical Defendants, the gravamen of Plaintiff’s

argument is that each was deliberately indifferent to Princola’s substantial risk of suicide

either because they failed to properly classify her mental health status prior to September

21, 2015 and/or they failed to administer her a medical screening before she entered

                                             39
restrictive housing on that date. For the following reasons, neither of these theories

supports a finding of liability on the part of any of the Medical Defendants.

          Plaintiff argues that by improperly classifying Princola’s mental health status at

various times prior to September 21, 2015, Defendants James Sackett, Vicki Burdine, and

Daniel Prober were deliberately indifferent to her serious medical needs. We understand

Plaintiff’s argument to be that, had Princola been properly classified, she would have

automatically been subject to a suicide screening and fifteen-minute monitoring on

September 21, 2015, or, at least, that there would have been a heightened awareness

among the Medical and IDOC Defendants regarding the seriousness of her mental health

issues.

          The evidence establishes, however, that mental health status classification does not

affect an inmate’s course of treatment, observation level, or the decision whether to place

an offender on or off suicide watch. Rather, the classification system affects only the

institution at which an inmate is housed. For example, an inmate classified as a “C”

could be housed at facilities with fewer available mental health services than an inmate

classified as a “D” or “E.” Princola was already housed at the IWP, which is able to

house all offenders, regardless of their classifications, due to the signficant mental health

treatment resources available within the facility. Thus, even if Drs. Sackett, Burdine, and

Prober had classified Princola as Plaintiff contends was necessary, she would not have

been treated any differently with regard to her placement in the RSHU, nor would she

have received any additional supervision or mental health treatment based on that

classification.

                                               40
       Additionally, “a complaint that a physician has been negligent in diagnosing or

treating a medical condition does not state a valid claim of medical mistreatment under

the Eighth Amendment.” Estelle, 429 U.S. at 106. Rather, a plaintiff must adduce

enough facts to demonstrate a reasonable inference of deliberate indifference from the

doctors’ treatment decisions. “[D]eliberate indifference may be inferred based upon a

medical professional’s erroneous treatment decision only when the medical

professional’s decision is such a substantial departure from accepted professional

judgment, practice, or standards as to demonstrate that the person responsible did not

base the decision on such a judgment.” Estate of Cole by Pardue v. Fromm, 94 F.3d 254,

261 (7th Cir. 1996). Plaintiff has not established that the classifications made by Drs.

Sackett, Burdine, or Prober were so erroneous so as to be a substantial departure from

accepted professional standards as to constitute deliberate indifference.

       Similarly, the evidence adduced by Plaintiff is insufficient to establish deliberate

indifference on the part of Dr. Prober for his decision to remove Princola from suicide

watch on August 13, 2015, or, for that matter, on any prior occasion. Each time that Dr.

Prober was informed that Princola had made a suicide attempt or had engaged in talk of

self-harm, he and the medical staff took appropriate action by placing her on suicide

watch. At times, he kept her on close observation over her protests because of his

concerns that she was still a risk to herself. On August 11, 2015, Dr. Prober again placed

Princola on suicide watch following her suicide attempt while in segregation. While on

suicide watch, she was monitored at fifteen-minute intervals by corrections staff. On

August 13, 2015, Dr. Prober reviewed the observation reports made by the officers and

                                             41
directly observed Princola himself. At that time, she denied suicidal ideation and agreed

to refrain from self-harm. Following his meeting with Princola, Dr. Prober determined in

his medical judgment that she should be removed from suicide watch.

       Based on these facts, there is no basis on which to conclude that the risk of

removing Princola from suicide watch on August 13, 2015 would result in her suicide

nearly forty days later was such that Dr. Prober’s decision can be deemed to have been

deliberately indifferent. The evidence before us establishes that inmates at the IWP were

kept on suicide watch for longer than thirty days only in exceptional circumstances.

Gipson Dep. at 80. The Seventh Circuit has recognized that, “[w]hen faced with

treatment of an individual in state custody, a medical professional must consider

conflicting rights.” Id. at 262. If an inmate is placed in more restrictive conditions than

the general prison population, like, for example, when on suicide watch, her

constitutional rights may be violated, “if the more restrictive conditions are particularly

harsh compared to ordinary prison life or if [s]he remains subject to those conditions for a

significantly long time.” Early v. Racine Cnty. Jail, 718 F.3d 689, 691 (7th Cir. 2013).

In other words, inmates have “a right to be free from restraint, but this right [is] not

absolute; it end[s] at the point at which [her] freedom of restraint pose[s] the substantial

risk that [she] would seriously injure or kill [herself].” Pardue, 94 F.3d at 262. “Where

these rights intersect is a matter of medical judgment.” Id. Here, Dr. Prober exercised

his medical judgment in determining that Princola’s mental health had improved as of

August 13, 2015 to a point at which she no longer needed to be on suicide watch. There

is no evidence that such a conclusion was in any way outside the bounds of accepted

                                              42
professional judgment, much less so as to be deemed deliberately indifferent to Princola’s

serious medical needs.

       Plaintiff has adduced no evidence to support an inference that any of the

remaining Medical Defendants, including Drs. Prober, Sackett, and Burdine, as well as

Defendants Julie Murphy, Janet Cuffel, and Pam Kirkwood, was aware that Princola was

being placed in restrictive housing or a holding cell on September 21, 2015. The

undisputed evidence is that no member of the medical or mental health staff was

informed of that fact, despite IDOC policy requiring such notification so that a suicide

screening can be performed before any inmate is placed in segregation. Plaintiff’s own

expert, Paul Adler, D.O., averred that, pursuant to the IWP’s regulations and per the

“Mental Health Services Plan” set forth in IDOC’s Health Care Service Directives,

“[h]ealth service staff must be informed immediately when offender is assigned to

segregation,” but that, when Princola was placed in the RSHU on September 21, 2015,

“[t]hey were not informed!” Adler Aff. ¶ 12.

       Nor has Plaintiff adduced any evidence that any of these defendants had

independent knowledge of Princola’s placement in the RSHU on that date or that they

intentionally turned a blind eye to evidence that she had been so placed. At most,

Plaintiff argues that Nurse Kirkwood was “on the unit” when Princola was transferred to

the RSHU, but the undisputed evidence is that Nurse Kirkwood was not alerted to the fact

that Princola had been transferred and there is no evidence that her duties would

otherwise have put her in contact with Princola on that day such that a reasonable jury

could infer she knew that Princola was in the holding cell. Without such knowledge,

                                            43
none of the Medical Defendants can be found to have been deliberately indifferent on

grounds that they failed to provide Princola a mental health screening or to follow suicide

prevention protocols prior to her entering the RSHU on September 21, 2015. 10

       Thus, Plaintiff’s only remaining potentially viable legal theory is that the Medical

Defendants involved with Princola’s care following the Signal 3000 call—Nurse

Kirkwood, Ms. Murphy, Nurse Cuffel, and Dr. Sackett—exhibited deliberate indifference

in the manner they provided such care. We address the particular facts as to each of these

Medical Defendants in turn below.

Pam Kirkwood

       Plaintiff argues that Nurse Kirkwood was deliberately indifferent in failing to call

911 and incorrectly performing CPR. The uncontroverted evidence establishes that

Nurse Kirkwood was on her way back from the infirmary when she became aware of the

Signal 3000. She was one of the first responders to the scene and immediately assisted

corrections staff in getting Princola down from the sheet on which she was hanging and

began performing CPR. While she was conducting CPR, she yelled out several times to

the custody officer on duty at the desk for someone to call 911. Given that Nurse

Kirkwood was attempting life-saving measures at the time, no reasonable jury could find

that, by instructing another person who was not engaged in such measures to call 911 as




10
   While breakdowns in the notification system between the custody and medical staffs regarding
transfers to segregation do not support an independent constitutional claim here, such evidence
might under certain circumstances support a claim of institutional deliberate indifference, which
is addressed in more detail with reference to Plaintiff’s Monell claim against Corizon.
                                               44
opposed to stopping CPR to make the call herself, her behavior constituted deliberate

indifference to Princola’s serious medical needs.

       We reach the same conclusion as to Plaintiff’s claim that Nurse Kirkwood’s effort

to perform CPR evidences deliberate indifference. Specifically, Plaintiff argues that

those who performed CPR on Princola, including Nurse Kirkwood, improperly did so,

causing lacerations to Princola’s liver resulting in severe blood loss that ultimately

contributed to her death. Putting aside the question of whether the large amount of fluid

found in her abdomen both contributed to her death and was in fact blood that came from

liver lacerations caused by improperly performed CPR, we find that any problems in

Nurse Kirkwood’s implementation of CPR at most constituted negligence and in no way

rises to the level of an Eighth Amendment violation. See Lyday v. St. Anthony Hosp., No.

3:08-cv-0479, 2009 WL 77529, at *3 (N.D. Ind. Jan. 12, 2009) (“Negligence, medical

malpractice, and incompetence do not constitute deliberate indifference ….”) (citing

Estelle, 429 U.S. at 106; Walker v. Peters, 233 F.3d 494 (7th Cir. 2000)). The parties

have not cited nor have we found a case in which individuals, medical providers or

otherwise, were found deliberately indifferent based on the improper administration of

CPR. Accordingly, Nurse Kirkwood is entitled to summary judgment.

Julie Murphy

       Plaintiff claims that, like Nurse Kirkwood, Ms. Murphy was deliberately

indifferent in failing to contact 911 and by performing CPR in such a way that caused

liver lacerations. As discussed with reference to Nurse Kirkwood, even assuming that

CPR was performed improperly, such a failure does not constitute deliberate indifference.

                                             45
       However, we find that genuine issues of material fact exist precluding summary

judgment for either side on the question of whether Ms. Murphy’s failure to call 911 was

deliberately indifferent. It is undisputed that Ms. Murphy received a call from Captain

Wilson who stated that Nurse Kirkwood wanted 911 called. Ms. Murphy and Captain

Wilson have given conflicting testimony regarding what was said next. According to

Captain Wilson, Ms. Murphy responded, “okay,” and hung up the telephone, leading

Wilson to believe that Murphy was making the call. Ms. Murphy, on the other hand,

avers that, because Officer Wilson had not provided her any information regarding the

nature of the emergency, she would not have known what to tell the 911 operator, and so

she instructed Captain Wilson to call for emergency services by responding, “Okay. Call

them.” Murphy Aff. ¶ 3.

       If a jury believes Captain Wilson’s testimony and concludes that, upon being told

that Nurse Kirkwood needed emergency services called, Ms. Murphy simply responded,

“okay,” and disconnected the line without inquiring further as to the nature of the

emergency or otherwise explicitly confirming who was going to make the call, thereby

turning a blind eye to Princola’s serious medical needs, a reasonable juror could infer

deliberate indifference. This is particularly true given that Health Care Services

Directive 4.06, implemented on November 1, 2010, calls for corrections staff to first

contact the nursing staff in the event of a suicide attempt. The policy goes on to provide

that, “[w]hen no nurse is on duty, [corrections staff] must contact 911 and access external

emergency medical services.” Dkt. 219-3, Bates No. 1182 (emphasis added). Further,

the evidence establishes that corrections officers, including Captain Wilson, were

                                            46
prohibited from carrying cell phones and the telephones in the housing units could not

complete calls outside the prison. It is not clear from the record whether Ms. Murphy

knew whether Captain Wilson was calling on an internal or external line, and thus,

whether Wilson even had the ability to make the 911 call from the phone she was using.

Because there are genuine issues of material fact which are bound up in credibility

determinations summary judgment is not available for either party. Thus, this claim

against Ms. Murphy survives. 11

Janet Cuffel

       Plaintiff claims that Nurse Cuffel’s delay in arriving at the scene and failure to

ensure that CPR was performed correctly evidences deliberate indifference. Plaintiff

argues that there was a 24-minute delay in Nurse Cuffel arriving at the scene. Plaintiff

measures that delay from the time that Princola was first found around 3:14 p.m. The

Signal 3000 did not go out until 3:17 p.m. and it is not clear when Ms. Murphy relayed

this information to Nurse Cuffel. However, based on the timeline summary from the

video footage submitted by Plaintiff, Nurse Cuffel arrived at the scene with Ms. Murphy

at 3:28 pm. and already had an oxygen tank with her. Even assuming that Nurse Cuffel

was immediately made aware of the Signal 3000 call, the delay in her arrival was no



11
   We note that Plaintiff will have a steep hill to climb in proving deliberate indifference on these
facts as there are numerous inferences a reasonable jury could draw from this evidence that
would not support a finding that Ms. Murphy acted intentionally in failing to call 911. For
example, a reasonable jury could conclude that Captain Wilson simply misheard Ms. Murphy or
that Ms. Murphy honestly believed that Captain Wilson was calling emergency services and that
it was nothing more than a tragic mix-up. Untangling the factual disputes and making credibility
determinations is the job of the fact finder, however, and we cannot make those findings on
summary judgment.
                                                 47
more than eleven minutes, according to Plaintiff’s evidence. Within those eleven

minutes, Nurse Cuffel had also procured the oxygen tank to take to the scene in case it

was needed for the medical emergency. Moreover, the evidence establishes that, once

she arrived on the scene, she did not perform CPR on Princola (as others were already

doing so) but instead left to retrieve a replacement oxygen tank in case it was needed as

she had noticed that the original tank she had procured did not have a sufficient supply.

Upon her return to the scene, Nurse Cuffel realized that emergency services should have

already responded and then immediately took Ms. Murphy’s cell phone and called 911

when she discovered that the call had not yet been made. No reasonable jury could find

from these actions that she was in any sense deliberately indifferent to Princola’s serious

medical needs and is therefore entitled to summary judgment in her favor.

James Sackett

       Dr. Sackett likewise is entitled to summary judgment. Plaintiff claims that Dr.

Sackett was delayed in responding to the Signal 3000, improperly performed CPR, and

failed to ensure that 911 had been called. It is not entirely clear when Dr. Sackett arrived

at the scene as there is evidence that he arrived at the same time as Ms. Murphy and

Nurse Cuffel (around 3:28 p.m.), but in his affidavit, he avers that he arrived at 3:32 p.m.

Regardless, at most, this is a 15-minute delay between the time he was informed of the

Signal 3000 and when he arrived on the scene. Even assuming such a delay could be

considered deliberate indifference, no reasonable jury could find that such a delay caused

Princola constitutional injury as she was already being tended to by first responders at the

time and, upon his arrival, Dr. Sackett did nothing more than was already being done for

                                             48
her because he did not need to. The evidence establishes that when he arrived, he

immediately joined efforts to revive Princola by performing CPR as well as attempting to

start an IV. Any failure to properly perform CPR or failure to ensure upon arrival that

911 had been called is insufficient to establish an Eighth Amendment violation.

               ii.   IDOC Defendants

       Plaintiff claims that the IDOC Defendants were deliberately indifferent toward

Princola’s serious medical needs by failing to contact the medical staff to alert them to

her transfer to the RSHU so that a mental health screening could be performed, failing to

follow IDOC’s suicide prevention protocols while Princola was in the RSHU holding

cell, improperly performing CPR and/or failing to call emergency services. As with the

Medical Defendants, there are a few claims against IDOC Defendants that can be

disposed of in short order. We turn first to address each of these defendants.

Rebecca Witter

       The only contact Sgt. Witter had with Princola at the IWP was on July 23, 2015

when Sgt. Witter received information that Princola had made statements about wanting

to harm herself. Pursuant to IDOC policy, Sgt. Witter notified MHP Leslie Weaver about

those statements and Ms. Weaver met with Princola that same day. On the day of

Princola’s suicide, Sgt. Witter was not present at the IWP as she was on maternity leave.

No reasonable jury could find that she was deliberately indifferent to Princola’s serious

medical needs on these facts and any argument that Plaintiff puts forth otherwise is

preposterous. Sgt. Witter is clearly entitled to summary judgment.

Janet O’Neal

                                             49
       Defendant Janet O’Neal is also entitled to summary judgment on the claims

against her. Ms. Neal is a Classification Analyst at the IWP and was the Supervisor of

Classification during the relevant time period. The undisputed evidence is that Ms.

O’Neal had no role in housing placement for offenders at the IWP as those decisions

were made by the mental health staff and, as discussed above, did not constitute

deliberate indifference. She had no knowledge of Princola’s transfer to the RSHU on

September 21, 2015, was not present at the RSHU when Princola committed suicide, and

had no role in the responsive efforts. No reasonable jury could find that these facts

establish that Ms. O’Neal exhibited deliberate indifference towards Princola’s serious

medical needs.

Steven McCauley

       Plaintiff puts forth a cursory argument that Superintendent McCauley exhibited

deliberate indifference to Princola’s serious medical needs when he directed custody staff

to take her to the RSHU on September 21, 2015 after she exhibited behavior toward him

that he found disrespectful. 12 There is insufficient evidence from which a reasonable jury

could conclude that Superintendent McCauley had any subjective knowledge of a

substantial risk that Princola would commit suicide. Princola was not exhibiting signs of

mental distress when he directed that she be sent to the RSHU. Moreover, there is no




12
   Plaintiff also claims that Superintendent McCauley adopted a policy and practice of placing
inmates in the shower stall with a bed sheet prior to transport to the RSHU as well as a practice
of ignoring the suicide prevention procedures, both of which resulted in constitutional injury in
this case. Because this is an official capacity claim, we resolve it below in our discussion of the
claims brought against the institutional defendants.
                                                 50
evidence that, when he sent Princola to the RSHU, Superintendent McCauley directed

custody staff to disregard the IWP’s policies and procedures related to a transfer to the

RSHU, the disregard of which is what Plaintiff alleges caused Princola’s constitutional

injury. Accordingly, we hold that no reasonable jury could find Superintendent

McCauley deliberately indifferent based solely on the fact that he sent her to the RSHU

for an alleged disciplinary infraction.

Danielle Katterhenry, Deja Lewis, and David Walker

       Plaintiffs’ claims against Danielle Katterhenry, Deja Lewis, and David Walker

also fail. There is no evidence that any of these three defendants was aware of Princola’s

transfer to the RSHU on September 21, 2015, or was present at the RSHU before her

suicide on that day. Officers Katterhenry and Lewis both responded to the Signal 3000 as

part of the Quick Response Team and assisted in lifting Princola’s body so that the bed

sheet could be removed from her neck and then in lowering her to the ground once it was

removed. Officer Walker arrived on the scene while this was occurring and observed

custody staff lowering Princola’s body to the ground and then saw Sgt. Todd begin CPR.

Officer Katterhenry left to retrieve the defibrillator and went to the entrance of the RSHU

to meet the medical staff. Neither Officer Lewis nor Officer Walker had any further

involvement in the responsive efforts as those were carried out by others.

       Plaintiff argues that these three defendants should be found deliberately indifferent

because they had a general awareness that Princola had previously attempted suicide,

“[a]ll facility staff are required by policy to be cognizant of increased suicide risk while

on duty,” and “[s]uicide prevention is the responsibility of all Facility Staff.” Dkt. 220 at

                                              51
42–43. Without knowledge that Princola was in the RSHU and that IDOC’s suicide

prevention policies were not being followed, however, none of these defendants could

have had the requisite subjective awareness of any imminent threat to Princola’s serious

medical needs. Nor is there any indication that they were deliberately indifferent in their

responsive efforts. Accordingly, they are each entitled to summary judgment.

Keith Ray, Michael Wilkerson, and Bonnie Russell

       Similarly, even viewing the facts in the light most favorable to Plaintiff, there is

insufficient evidence in the record from which a reasonable jury could conclude that

Jessica Jonas, Keith Ray, Michael Wilkerson, and Bonnie Russell were subjectively

aware on September 21, 2015 that Princola was at a substantial risk of suicide or that they

were deliberately indifferent to such a risk. Officer Jonas concedes that she had general

knowledge that Princola had received care and treatment from mental health staff prior to

September 21, 2015, and that, in her role as a first responder, she had specific knowledge

of Princola’s August 11, 2015 suicide attempt. Although Officer Ray, Captain

Wilkerson, and Sgt. Russell all deny having any knowledge of Princola’s mental health

conditions or prior suicide attempts, at most, a jury might be able to infer that they had to

have at least some knowledge of Princola’s general mental health condition given the

number of times she had previously been sent to the RSHU and placed on suicide watch

during her incarceration.

       Even if they had knowledge of Princola’s past history, however, that is insufficient

to establish their subjective awareness of a substantial risk of suicide on September 21,

2015. None of these individuals heard Princola make statements or observed any

                                             52
behavior that day that they found concerning or that would suggest she was at risk of self-

harm. Moreover, there is no evidence that any of these defendants was aware that

IDOC’s procedures had not been followed with regard to Princola’s transfer to the RSHU

such that they could have been aware of any risk to her health or safety on that basis.

Once Princola was discovered, Officers Ray and Jonas responded to the medical

emergency with haste and assisted in helping to lift Princola’s body so the bed sheet

could be cut from her neck and in lowering her to the ground so that others could begin

CPR. On these facts, no reasonable jury could find that any of these four defendants

exhibited deliberate indifference toward Princola’s serious medical needs.

Sonya Johnson

       Officer Johnson was on duty at the RSHU when Princola was transferred in and

therefore had knowledge that Princola had been placed in the shower stall holding cell.

Plaintiff claims that her failure to contact the mental health staff to alert them that

Princola needed a mental health screening, failure to conduct a strip search of Princola,

and failure to perform a visual check every fifteen minutes despite knowing of her prior

suicide attempts constituted deliberate indifference. Officer Johnson concedes that,

although she was not aware of Princola’s specific mental health conditions, she did have

a general awareness that Princola had attempted suicide in the past. There is no evidence,

however, that Officer Johnson had any encounter with Princola on September 21, 2015

that a reasonable juror could find would have put her on notice that Princola was at

imminent risk of committing suicide at that time. Without such subjective knowledge,



                                              53
Officer Johnson cannot be found to have been deliberately indifferent toward Princola’s

serious medical needs.

Nicole Wilson

       Plaintiff claims that Captain Wilson was deliberately indifferent in failing to

ensure suicide prevention policies were followed on September 21, 2015, despite having

knowledge of Princola’s prior suicide attempts, and by failing to contact 911. We

address these arguments in turn.

       Genuine issues of material fact exist regarding Captain Wilson’s subjective

knowledge of Princola’s mental health history and prior suicide attempts. Captain

Wilson testified that, on September 21, 2015, she had no knowledge of Princola’s prior

suicide attempts. However, she concedes that, in her supervisory role, the Signal 3000

calls came through her, and thus, if she was on duty on the days of those prior attempts,

she would have been the recipient of those calls. Wilson Dep. at 71. Plaintiff claims that

she was in fact on duty on those dates and received the Signal 3000 calls but provides no

evidence to support that conclusion; thus, the record is undeveloped on this point.

Captain Wilson also testified that, in her position as a captain, she would have reviewed

documentation related to those prior suicide attempts, but that she has no independent

knowledge or recollection of those incidents. Id. at 73–74.

       The Supreme Court and Seventh Circuit have held that “[i]f the circumstances

suggest that the defendant-official being sued had been exposed to information

concerning the risk and thus ‘must have known’ about it, then such evidence could be

sufficient to permit the trier of fact to find that the defendant official had actual

                                               54
knowledge of the risk.” Sanville v. McCaughtry, 266 F.3d 724, 737 (quoting Farmer v,

Brennan, 511 U.S. 825, 842 (1994). Although a close question, there is sufficient

evidence from which a jury could find that, based on her official position, Captain Wilson

must have had subjective knowledge of Princola’s prior suicide attempts, including the

fact that both prior attempts involved the use of a bed sheet.

       Knowledge of prior suicide attempts alone, however, is not sufficient to establish

that Captain Wilson had a subjective awareness of a substantial risk that Princola would

commit suicide on September 21, 2015. At most, the evidence establishes that Captain

Wilson twice observed Princola “screaming loudly” while in the shower holding cell as

Wilson made her rounds that day. Given that Princola had been transferred to the RSHU

not for any mental health concerns, but because of a disciplinary issue, that Captain

Wilson had not heard her threaten to harm herself or indicate that she was having suicidal

thoughts, and that it was not uncommon for offenders to yell and scream while in

segregation, no reasonable jury could find that Captain Wilson was subjectively aware on

September 21, 2015 of an imminent and substantial risk that Princola would commit

suicide. Accordingly, Captain Wilson is entitled to summary judgment on this theory.

       We find, however, that genuine issues of material fact exist precluding summary

judgment for either party on the question of whether Captain Wilson’s failure to call 911

was deliberately indifferent. It is undisputed that Captain Wilson called Ms. Murphy and

stated that Nurse Kirkwood wanted 911 called. As discussed above, Ms. Murphy and

Captain Wilson have given conflicting testimony regarding what was said next.

According to Captain Wilson, Ms. Murphy responded, “okay,” and hung up the

                                             55
telephone, leading Wilson to believe that Murphy was making the call. Ms. Murphy, on

the other hand, avers that, because Officer Wilson had not provided her any information

regarding the nature of the emergency, she would not have known what to tell the 911

operator, and so she instructed Captain Wilson to call for emergency services by

responding, “Okay. Call them.” Murphy Aff. ¶ 3.

       If a jury were to believe Ms. Murphy’s testimony and concludes that, upon being

told that Nurse Kirkwood needed emergency services called, she explicitly instructed

Captain Wilson to call 911 and Captain Wilson chose not to do so, despite having

knowledge of the graveness of the situation, a reasonable juror could infer deliberate

indifference. See Mathison v. Moats, 812 F.3d 594, 598 (7th Cir. 2016) (deliberate

indifference could be inferred from the failure to call 911 when the prison official

believed that the inmate was having a heart attack). Captain Wilson concedes that she

could have called 911 and claims that she only failed to do so because she mistakenly

believed that Ms. Murphy was making the call. Resolving the questions of what was said

and whether Captain Wilson’s claim that it was merely a mistake as opposed to a

deliberate choice that she failed to make the call, requires credibility determinations that

cannot be made at the summary judgment stage. Because genuine issues of material fact

preclude summary judgment for either party, this claim against Captain Wilson survives.

Renee Todd

       We find, for the same reasons discussed with reference to Captain Wilson, that,

even when viewed in the light most favorable to Plaintiff, the facts cannot support a

finding that Sgt. Todd was aware that Princola presented a substantial suicide risk on

                                             56
September 21, 2015. Sgt. Todd knew that Princola was transferred to the RSHU that day

for a disciplinary infraction, not a mental health issue. Although Princola was upset and

crying about being put in “lock” because she was worried it would affect her release date

and anger her grandmother, Sgt. Todd stayed with Princola and reassured her until she

was calm. By the time Sgt. Todd was called away to another unit, Princola told Sgt.

Todd that she was okay and that Sgt. Todd should respond to the other call. Although

Sgt. Todd had responded to Princola’s August 11, 2015 suicide attempt and thus knew

that Princola had recently attempted suicide with a bed sheet, on September 21, 2015,

Princola never threatened to engage in self-harm or otherwise indicated to Sgt. Todd that

she was suicidal at that time. Accordingly, there is no evidence that would support a

finding that Sgt. Todd intentionally disregarded an obvious danger that Princola would

harm herself on September 21, 2015, and thus, Sgt. Todd is entitled to summary

judgment on this claim.

       For the same reasons discussed above with reference to the Medical Defendants,

Sgt. Todd is also entitled to summary judgment on Plaintiff’s claim that the manner in

which she performed CPR was deliberately indifferent.

       B.     Institutional Defendants

       In addition to its claims against the individual defendants, Plaintiff also brings a

Monell claim against IDOC and Corizon. Corizon is a private corporation that acts under

color of state law by contracting to perform a government function, i.e., providing

medical care to correctional facilities. As such, Corizon is treated as a government entity

for purposes of claims brought pursuant to § 1983. It is well-established that there is no

                                             57
respondeat superior liability under § 1983. See Horwitz v. Bd. of Educ. of Avoca Sch.

Dist. No. 37, 260 F.3d 602, 619-20 (7th Cir. 2001). A “private corporation is not

vicariously liable under § 1983 for its employees’ deprivations of others’ civil rights.”

Iskander v. Vill. of Forest Park, 690 F.2d 126, 128 (7th Cir. 1982) (citations omitted).

Rather, to maintain a viable § 1983 action against a governmental entity or agent, “a

plaintiff must demonstrate that a constitutional deprivation occurred as the result of an

express policy or custom promulgated by that entity or an individual with policymaking

authority.” Gayton v. McCoy, 593 F.3d 610, 622 (7th Cir. 2010) (citing Latuszkin v. City

of Chicago, 250 F.3d 502, 504 (7th Cir. 2001)). We address Plaintiff’s claims against

Corizon and IDOC in turn below.

              i.     Corizon

       Plaintiff asserts that, based on a deliberate practice, Corizon had “no set policy[]

as to who was to call 911 in the case of an emergency, or a practice of coordination

between Custody and Corizon staff, to enforce the policy of requiring suicide screens for

anyone held in shower stalls prior to being transported to the RSHU.” Dkt. 239 at 25.

For the reasons detailed below, Corizon is entitled to summary judgment on this claim.

       In support of its claim against Corizon, Plaintiff cites the Seventh Circuit’s recent

en banc opinion in Glisson v. Ind. Dep’t of Corrections, 849 F.3d 372 (7th Cir. 2017), a

case involving a deliberate indifference Monell claim brought by the estate of Mr.

Glisson, a chronically ill inmate who died while in custody. In Glisson, the plaintiff

claimed that Corizon, the prison medical provider, caused Mr. Glisson to receive

constitutionally deficient care for his complex medical issues because it failed to have a

                                             58
medical coordination policy in place which resulted in, inter alia, a lack of a

comprehensive treatment plan to address his chronic care needs. Id. 375–76. The court

held that a reasonable jury could infer that Corizon made a deliberate decision not to have

such a policy because it was aware of, but declined to adopt, certain IDOC guidelines

which specifically mandated a treatment plan for cases involving chronic medical issues.

Id. at 380. The court further held that, based on this evidence, a jury could find that

Corizon was deliberately indifferent to an “obvious” need for protocols for treating

chronically ill inmates. Id. at 382.

       We agree with Plaintiff that, as with the obviousness of the risk at issue in Glisson,

“[o]ne does not need to be an expert,” id., to know that failing to provide offenders a

mental health or suicide screening before transferring them to segregation and/or failing

to have clear direction as to the procedures for contacting emergency services in the event

of a medical emergency is likely to result in constitutional violations. The evidence

before us, however, is that there were policies in place intended to prevent such

constitutional harm but that those procedures were not followed by various individual

defendants in this case. Thus, Plaintiff has presented no evidence that Corizon

consciously chose not to adopt a policy that might prevent inmates from being placed in

segregation without having been provided a mental health screening or confusion

between the medical and custody staffs regarding responsibility for contacting emergency

services. Nor is there sufficient evidence from which a reasonable jury could conclude

that Corizon was aware that the procedures in place requiring custody staff to contact

medical staff in order to provide the required mental health screening and setting forth the

                                             59
procedures for contacting emergency services were either causing inmates harm or were

likely to cause harm in the future.

       As the Glisson Court made clear, “[t]he critical question under Monell … is

whether a municipal (or corporate) policy or custom gave rise to the harm (that is, caused

it), or if instead the harm resulted from the acts of the entity’s agents.” Glisson v. Ind.

Dep’t of Corrections, 849 F.3d 372, 379 (7th Cir. 2017). Here, the claimed harm came

not from the failure to have a policy of coordination with regard to providing mental

health screening and/or contacting emergency services but rather from individual failures

to follow the appropriate policies that were place. Accordingly, Corizon is entitled to

summary judgment.

              ii.    IDOC and Steven McCauley

       Plaintiff claims that IDOC and Steven McCauley, as an IDOC employee with

policymaking authority: (1) adopted a policy and practice of placing inmates in the

shower stall with a bed sheet as a shower curtain prior to transport to the RSHU; and (2)

had an established practice of ignoring the policy of conducting a suicide assessment and

strip search when an inmate was placed in the shower stall prior to transfer to the RSHU,

both of which caused resulted in Princola’s death. However, in Will v. Michigan

Department of State Police, 491 U.S. 58 (1989), the Supreme Court held that neither the

state nor state officials acting in their official capacities were “persons” under § 1983.

Plaintiff’s claims against IDOC and Steven McCauley in his official capacity must

therefore be dismissed.

III.   Conclusion

                                              60
      For the reasons detailed above, the Medical Defendants’ Motion for Summary

Judgment is DENIED as to Plaintiff’s claim against Defendant Julie Murphy and in all

other respects is GRANTED. The IDOC Defendants’ Motion for Summary Judgment is

DENIED as to Defendant Nicole Wilson and is otherwise GRANTED. Plaintiffs’

Motion for Summary Judgment is DENIED. The pending motions to exclude and/or

limit expert testimony filed by the Medical and the IDOC Defendants [Dkt. Nos. 244 and

245, respectively] are DENIED AS MOOT with leave to refile if necessary following this

ruling. The case shall proceed accordingly.

      IT IS SO ORDERED.



               9/30/2019
       Date: ______________                    _______________________________
                                                SARAH EVANS BARKER, JUDGE
                                                United States District Court
                                                Southern District of Indiana




Distribution to counsel of record via CM/ECF




                                               61
